Title: Caleb Atwater to Thomas Jefferson, 2 June 1818
From: Atwater, Caleb
To: Jefferson, Thomas


          
            
              Sir,
              Circleville, Ohio
June 2nd 1818.
            
            Attatched to the Philosopher whom I address from my earliest years, permit me to lay before you, a letter addressed to President Monroe concerning the antiquities in the West. Perhaps I am committing an error, by intruding on that dignified repose, which by your distinguished services in the cause of literature, your country and of the freedom and happiness of mankind you so richly merit. To add any thing to the honors which have been so justly awarded to you by your country and the enlightened, the virtuous and good of all civilized countries, is beyond my humble powers.
            The letter which accompanies this note, has not been answered by him to whom it was originally addressed, perhaps never will be, but it was written for the eye of the enlightened part of the community and as one of them, I ask your opinion of it and the opinions advanced in it, whenever you find the leisure to do so.
            I have lately written an essay on the prairies and barrens of the west, which is now in the hands of the printer for publication in Prof. Silliman’s Journal. I have also written an essay on the prevailing currents of air in this country, which will also appear in that Journal, in which I have maintained doctrines taught by you many years since, on that subjects. Some ignorant pretenders to science, had controverted them but I have supported your theory as to our climate, by bringing forward new facts and additional considerations, all which you will see in due time.
            I am now writing Notes on Ohio in the manner of yours on Virginia. I do not thus entitle my work because I deem myself capable of writing any thing which shall equal your immortal work, but because under that humble and unassuming title I can write what I please. Any hints from you, if your time leisure and circumstances permit, concerning my intended publication, will be thankfully received and gratefully acknowledged.
            My letter on our antiquities is translated into the German language and will be sent across the Atlantic and published on the continent of Europe. I am shortly about to write a memoir on the Geological formation of this part of the American continent which will probably be published in Silliman’s Scientific Journal to which it is already pledged.
            I have no favorite theories on any of these subjects to establish, but intend to confine myself to a statement of facts, deducing therefrom only such conclusions as necessarily follow.
            Without books and separated as I am from the society of learned individuals, I need assistance on many interesting subjects concerning which, did not your years and other and higher avocations probably forbid it, I should ask you for information. As it is I forbear and beg that you would pardon this intrusion on your repose and that you would accept my highest reverence for your talents, as well as highest esteem for your many virtues.   Your very obedt humb servt
            
              Caleb Atwater.
            
          
          
            P.S. A stone which I take to be the Yu stone of Tartary and China is now in my possession. It is in all respects similar to the one found in the mound at Chillicothe and described by me in my communication to Prest Monroe, except the one I have is manufactured from a species of marble like the Italian. I have several stone axes which were found in our tumuli, a tooth of the mammoth called mastodon, which was dug out of a salt well, a great distance below a stratum of rock very hard but of the secondary kind, imbedded in which were found many organic remains. Our highest rocks are all of them oceanic, those in our lower grounds are fluviatic. The former contain the fossil remains of marine shells and animals  the latter contain the fossil remains of shells & animals, such as our ponds, lakes an rivers and lakes contain at this time. Your’s truly
            
              C.A.
            
          
        